16-208
     Rehman v. Sessions
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A088 406 441

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   10th day of July, two thousand seventeen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            REENA RAGGI,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   ABDUR REHMAN,
14            Petitioner,
15
16                    v.                                             16-208
17                                                                   NAC
18   JEFFERSON B. SESSIONS, III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Joshua Bardavid, New York, NY.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General, Douglas
27                                       E. Ginsburg, Assistant Director,
28                                       Andrew B. Insenga, Trial Attorney,
29                                       Office of Immigration Litigation,
30                                       United States Department of Justice,
31                                       Washington, DC.
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5          Petitioner Abdur Rehman, a native and citizen of Pakistan,

6    seeks review of a January 12, 2016 decision of the BIA affirming

7    a March 18, 2014 decision of an Immigration Judge (“IJ”) denying

8    Rehman’s application for asylum, withholding of removal, and

9    relief under the Convention Against Torture (“CAT”).                 In re

10   Abdur Rehman, No. A088 406 441 (B.I.A. Jan. 12, 2016), aff’g

11   No. A088 406 441 (Immig. Ct. N.Y.C. Mar. 18, 2014).               We assume

12   the   parties’      familiarity    with    the    underlying     facts   and

13   procedural history in this case.          We have reviewed both the IJ’s

14   and   the   BIA’s    opinions     “for    the    sake   of   completeness.”

15   Wangchuck v. DHS, 448 F.3d 524, 528 (2d Cir. 2006).

16         I.    Asylum

17         An asylum application must be filed within one year of an

18   applicant’s arrival in the United States, absent changed or

19   extraordinary circumstances.         8 U.S.C. § 1158(a)(2)(B), (D).

20   Our jurisdiction to review the agency’s pretermission of asylum

21   on timeliness grounds is limited to “constitutional claims or

22   questions of law.”        8 U.S.C. § 1252(a)(2)(D); see 8 U.S.C.

23   § 1158(a)(3).

                                          2
1        Rehman contends that we have jurisdiction to consider his

2    argument that the BIA engaged in improper fact-finding on

3    appeal.   He asserts that the IJ ignored evidence that his delay

4    in filing for asylum after his entry in March 2005 was justified

5    by the time it took for him to collect documents to support his

6    application, after he discovered his undocumented status, and

7    that the BIA erred by deeming this evidence unpersuasive.

 8       The BIA did not engage in improper de novo fact-finding.

9    Rather, it evaluated the import of the facts found by the IJ—that

10   Rehman was represented by counsel during the nine months between

11   the time he discovered his lack of status and his 2013 filing

12   of his asylum application—and held that those facts rendered

13   Rehman’s argument unpersuasive.    Because the BIA did not engage

14   in improper fact-finding, we have no jurisdiction to conduct

15   any further review of the agency’s denial of asylum.

16       II. Withholding of Removal

17       Since Rehman did not allege past persecution, he bore the

18   burden of demonstrating that he would “more likely than not”

19   be persecuted on account of a protected ground upon his return

20   to Pakistan.   As relevant to this case, he had to show that his

21   political opinion or his membership in a particular social group

22   would be “one central reason” that armed men, or mujahideen,

23   would target him if he returned to Pakistan.     See 8 U.S.C.

                                    3
1    §§ 1158(b)(1)(B)(i), 1231(b)(3)(A); 8 C.F.R.

2    § 1208.16(b)(1)(iii); In re C-T-L-, 25 I. & N. Dec. 341, 348

3    (BIA 2010).      A fear of future persecution must be “objectively

4    reasonable,” Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d

5    Cir. 2004), and requires “some showing that” the persecutors

6    “are either aware of [the petitioner’s] activities or likely

7    to become aware of his activities,” Hongsheng Leng v. Mukasey,

8    528 F.3d 135, 143 (2d Cir. 2008).        The claim cannot be

9    speculative and must have “solid support in the record.”          Jian

10   Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005).

11         Rehman testified that mujahideen came to his home in

12   Pakistan in 2004 or 2005, and said that because he had been to

13   the United States, he had a lot of money.              They therefore

14   demanded payment and his participation in jihad.         Based on this

15   testimony, which did not reflect any awareness by the mujahideen

16   of    Rehman’s   political   activities,      the   agency   reasonably

17   determined that the mujahideen were motivated by desire to

18   increase their financial resources and fill their ranks rather

19   than antagonism toward Rehman’s political opinion.             See Kyaw

20   Zwar Tun v. INS, 445 F.3d 554, 565 (2d Cir. 2006) (applicant

21   must show that his “persecutor is, or could become, aware of

22   the    applicant’s    possession   of   the   disfavored     belief   or

23   characteristic”); cf. Paloka v. Holder, 762 F.3d 191, 196-97

                                        4
1    (2d Cir. 2014) (whether persecution occurs “on account of”

2    membership in a particular social group “depends on the views

3    and motives of the persecutor”).    Rehman’s argument that his

4    membership in the Awami National Party (“ANP”) serves as

5    circumstantial evidence that he was targeted because of his ANP

6    membership is circular and unpersuasive.      Jian Xing Huang, 421
7 F.3d at 129.

8        Rehman also argues that these facts show that the

9    mujahideen targeted him because of his membership in two

10   particular social groups: Pakistani citizens with perceived

11   ties to the United States, and Pakistani citizens perceived to

12   support the United States.   Although the agency does not appear

13   to have considered whether these could constitute cognizable

14   particular social groups, Rehman’s argument fails. These

15   purported groups are overbroad and amorphous.      See Ucelo-Gomez

16   v. Mukasey, 509 F.3d 70, 73 (2d Cir. 2007).    A particular social

17   group is cognizable if it refers to “a discrete class of persons”

18   and “the relevant society perceives, considers, or recognizes

19   the group as a distinct social group.”        Matter of W-G-R-, 26

20   I. & N. Dec. 208, 210, 217 (BIA 2014); see Paloka, 762 F.3d at

21   195 (deferring to the BIA’s construction of “particular social

22   group”).   Rehman does not elaborate on what it means in this

23   context to “have ties to” or “support” the United States.   Those

                                    5
1    phrases could encompass an enormous range of actions or

2    activities.   See Matter of M-E-V-G-, 26 I. & N. Dec. 227, 239

3    (BIA 2014) (particular social group cannot be “amorphous,

4    overbroad, diffuse, or subjective”).           Indeed, Rehman’s own

5    (adult) children living in Pakistan could be described as having

6    ties to the United States, because they have a relative in the

7    United States who sends them money, but Rehman presented no

8    evidence that the mujahideen have contacted them since 2008 or

9    2009.   Nor does Rehman present any evidence that Pakistani

10   society recognizes his proposed groups as socially distinct.

11   See Paloka, 762 F.3d at 196 (“[W]hat matters is whether society

12   as a whole views a group as socially distinct . . . .”).

13   Accordingly, the agency reasonably concluded that Rehman failed

14   to show a clear probability of future harm on account of a

15   protected ground.

16       Rehman    argues   that   the       IJ   failed   to   consider   his

17   corroborating evidence of his fear of future persecution.             As

18   the agency found, Rehman failed to submit a statement or any

19   other evidence from his family that anyone was still seeking

20   him out in Pakistan, even though he testified that he frequently

21   speaks to his son on the phone and such evidence would be readily

22   available.    Because the agency may require corroboration of

23   otherwise credible testimony and because Rehman was in contact

                                         6
1    with his son and could have, but did not, obtain a statement

2    from him, the IJ did not err in finding that Rehman failed to

3    corroborate his claim that his son had received threats or

4    inquiries about Rehman.    See 8 U.S.C. § 1158(b)(1)(B)(ii);

5    Chuilu Liu v. Holder, 575 F.3d 193, 196 (2d Cir. 2009).

6    Rehman’s explanation in his brief on appeal that his family

7    members were not threatened because they are not ANP members

8    misses the point of the agency’s critique: Rehman’s earlier

9    claim was not that his family was threatened for their politics;

10   rather, he asserted that they were approached by people looking

11   for him.   This is the assertion that he did not corroborate,

12   and that was important to supporting his stated fear of his own

13   future persecution.   And, contrary to his argument, the record

14   evidence of general country conditions evidence does not

15   corroborate that the mujahideen continue to seek him out

16   specifically.   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 153

17   (2d Cir. 2008) (holding incidents of mistreatment appearing in

18   country reports “insufficient to indicate that the applicant

19   would be singled out for this treatment upon his return”

20   (internal quotation marks omitted)).

21       III. Convention Against Torture

22       Rehman argues that the agency ignored evidence that he

23   would be tortured by the Taliban or mujahideen if returned to

                                    7
1    Pakistan.    To qualify for CAT relief, an applicant must show

2    that he will more likely than not be tortured.      Torture is “an

3    extreme form of cruel and inhuman treatment” that is “inflicted

4    by or at the instigation of or with the consent or acquiescence

5    of a public official or other person acting in an official

6    capacity.”     8 C.F.R. § 1208.18(a)(1),(2); see Khouzam v.

7    Ashcroft, 361 F.3d 161, 168 (2d Cir. 2004).         In determining

8    whether an alien is eligible for CAT relief, the agency

9    considers evidence of past torture, the alien’s potential for

10   relocation within the country of removal, evidence of mass

11   violations of human rights in that country, and any other

12   relevant factors.       8 C.F.R. § 1208.16(c)(3).    Here, Rehman

13   presented no evidence of past torture and cites no relevant

14   evidence of country conditions in his brief.          Instead, he

15   testified that his family remained unharmed in Pakistan and that

16   the Taliban and mujahideen had not threatened them since 2009.

17   To the extent he testified that the mujahideen continued to seek

18   him out, he failed to submit any statements from his family to

19   corroborate      that      allegation.       See       8    U.S.C.

20   § 1158(b)(1)(B)(ii); Chuilu Liu, 575 F.3d at 196-98.         Given

21   Rehman’s testimony and the lack of corroborating evidence, the

22   agency reasonably concluded that he had not met his burden of

23   showing that the Taliban and mujahideen would “more likely than

                                      8
1    not” target him for torture.        See Melgar de Torres v. Reno, 191

2 F.3d 307, 313 (2d Cir. 1999) (family members still residing

3    safely    in   country    of   origin    “cuts   against”   argument   of

4    well-founded fear of future persecution); Mu Xiang Lin v. U.S.

5    Dep’t of Justice, 432 F.3d 156, 158 (2d Cir. 2005) (denying

6    petition where applicant presented no “particularized evidence

7    suggesting that she is likely to be subjected to torture”).

8        IV. Relocation

9        The agency may consider the reasonableness of internal

10   relocation in the context of ruling on both withholding of

11   removal and CAT claims.        8 C.F.R. § 1208.16(b)(3), (c)(3)(ii).

12   Rehman argues that the agency erred in finding that he could

13   safely relocate to Islamabad, Pakistan.              But the agency’s

14   finding    was   supported     by   substantial    evidence:   Rehman’s

15   witness, Taj Akbar, testified to being the leader of Rehman’s

16   ANP chapter and, like Rehman, living in the United States, but

17   acknowledged that he is able to travel frequently to Islamabad

18   for several weeks at a time without incident.               Rehman also

19   testified that his adult son living in Pakistan remained

20   unharmed after simply moving to a different neighborhood in the

21   same general area.       See Singh v. BIA, 435 F.3d 216, 219 (2d Cir.

22   2006) (relief is not available to “obviate re-location to

23   sanctuary in one’s own country”).

                                          9
1        For the foregoing reasons, the petition for review is

2    DENIED.    As we have completed our review, any stay of removal

3    that the Court previously granted in this petition is VACATED,

4    and any pending motion for a stay of removal in this petition

5    is DISMISSED as moot.    Any pending request for oral argument

6    in this petition is DENIED in accordance with Federal Rule of

7    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

8    34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O=Hagan Wolfe, Clerk




                                    10